Name: Commission Regulation (EEC) No 2555/91 of 27 August 1991 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 8 . 91 Official Journal of the European Communities No L 240/7 COMMISSION REGULATION (EEC) No 2555/91 of 27 August 1991 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 (1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 30 August 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. 1 Done at Brussels, 27 August 1991 . For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26 . 0 OJ No L 321 , 21 . 11 . 1990, p. 6. No L 240/8 Official Journal of the European Communities 29 . 8 . 91 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 511 0701 90 59 | New potatoes 56,54 2391 448,47 116,16 393,69 12706 43,41 86438 130,84 39,51 1.20 0702 00 101 0702 00 901 Tomatoes 28,95 1222 229,33 59,42 201,94 6567 22,21 44428 66,94 20,27 1.30 0703 10 19 Onions (other than seed) 22,56 952 178,71 46,30 157,36 5117 17,31 34620 52,16 15,80 1.40 0703 20 00 Garlic 198,88 8397 1575,15 408,12 1 387,04 45107 152,59 305147 459,81 139,26 1.50 ex 0703 90 00 Leeks 31,69 1342 249,61 65,25 221,05 7103 24,39 48368 73,54 22,07 1.60 ex 0704 10 101 ex 0704 10 901 Cauliflowers 111,88 4727 881,91 229,55 781,19 24749 86,13 171354 258,72 78,54 1.70 0704 20 00 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab ­ bages 23,05 975 182,88 47,36 160,54 5181 17,70 35248 53,35 16,11 1.90 ex 0704 90 90 Sprouting broccoli or calabrese (Brassica oleracea var. italica) 65,16 2755 516,83 133,86 453,71 14643 50,03 99614 150,79 45,53 1.100 ex 0704 90 90 Chinese cabbage 48,42 2050 382,57 99,63 337,79 10913 37,24 73939 112,24 33,73 1.110 0705 11 101 0705 11 90) Cabbage lettuce (head lettuce) 65,45 2767 519,12 134,46 455,72 14708 50,25 100055 151,46 45,73 1.120 ex 0705 29 00 Endives 45,32 1923 357,88 93,59 315,84 10133 34,99 69174 105,45 31,22 1.130 ex 0706 10 00 Carrots 32,74 1384 259,75 67,27 228,02 7359 25,14 50064 75,78 22,88 1.140 ex 0706 90 90 Radishes 54,33 2302 429,62 111,96 379,00 12152 41,89 83107 126,19 37,58 1.150 0707 00 111 0707 00 19 | Cucumbers 37,78 1598 300,29 77,67 263,25 8476 29,03 57767 87,46 26,32 1.160 0708 10 10} 0708 10 90 ) Peas (Pisum sativum) 209,57 8849 1 659,88 430,08 1461,66 47533 160,80 321 562 484,54 146,76 1.170 ||Beans : l ||ll 1.170.1 0708 20 101 0708 20 90) Beans (Vigna spp., Phaseolus spp .) 110,44 4671 877,75 227,02 769,50 24775 84,86 168853 255,66 76,95 1.170.2 0708 20 101 0708 20 901 Beans (Phaseolus ssp., vulga ­ ris var. Compressus Sayi) 86,96 3672 688,79 178,47 606,54 19724 66,72 133437 201,07 60,90 1.180 ex 0708 90 00 Broad beans 40,17 1701 317,44 82,67 280,28 9055 30,90 61351 93,13 27,99 1.190 0709 10 00 Globe artichokes 76,11 3221 598,42 156,61 531,31 17132 58,50 116646 176,44 52,84 1.200 1.200.1 1.200.2 ex 0709 20 00 ex 0709 20 00 Asparagus :  green  other 542,00 302,03 22885 12787 4292,67 2386,34 1 112,24 621,48 3780,04 2107,02 122928 68076 415,85 232,31 831601 461 204 1253,10 700,14 379,53 210,44 1.210 0709 30 00 Aubergines (egg-plants) 76,08 3212 602,57 156,13 530,61 17255 58,37 116734 175,90 53,27 1.220 ex 0709 40 00 Ribbed celery (Apium graveo ­ lens var. dulce) 63,90 2705 504,88 131,48 445,78 14403 49,15 97577 148,13 44,52 1.230 0709 51 30 Chantarelles 527,61 22278 4178,75 1 082,72 3679,72 119665 404,81 809530 1219,84 369,46 1.240 0709 60 10 Sweet peppers 60,91 25-72 482,46 125,00 424,84 13816 46,73 93465 140,83 42,65 1.250 0709 90 50 Fennel 151,15 6399 1 194,24 311,01 1 054,46 34069 116,26 230809 350,38 105,31 1.260 0709 90 70 Courgettes 59,97 2536 475,68 123,20 417,58 13477 46,05 91683 138,78 41,91 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh (intended for human consumption) 72,78 3080 573,1 1 149,64 502,35 15180 55,82 112490 168,76 50,99 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 87,98 3716 694,15 180,34 612,04 18967 67,47 135667 203,31 61,65 2.20 ex 0803 00 10 Bananas (other than plantains), fresh 35,56 1501 281,69 72,98 248,05 8066 27,28 54572 82,23 24,90 2.30 ex 0804 30 00 Pineapples, fresh 48,96 2067 387,79 100,48 341,48 11 105 37,56 75126 113,20 34,28 2.40 ex 0804 40 10 ) ex 0804 40 90 1 Avocados, fresh 134,35 5673 1064,10 275,71 937,03 30472 103,08 206145 310,63 94,08 29 . 8 . 91 Official Journal of the European Communities No L 240/9 Code CN code l Description Amount of unit values per 100 kg net J ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 l Guavas and mangoes, fresh 121,48 5129 962,13 249,29 847,23 27552 93,20 186389 280,86 85,06 2.60 Sweet oranges, fresh : \ \ \ \ 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi-san ­ guines 33,11 1399 262,75 67,94 231,20 7461 25,42 50719 76,60 23,11 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 47,97 2025 379,95 98,44 334,57 10880 36,80 73606 110,91 33,59 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49  Others 32,44 1369 256,93 66,57 226,24 7357 24,89 49773 75,00 22,71 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 52,29 2207 414,15 107,31 364,70 11860 40,12 80233 120,90 36,61 2.70.2 ex 0805 20 30   Monreales and Satsumas 89,26 3774 707,98 183,37 621,51 20 059 68,53 136456 206,56 62,37 2.70.3 ex 0805 20 50  Mandarins and wilkings 100,89 4271 797,16 207,60 703,86 22741 77,60 154067 233,88 70,29 2.70.4 ex ex 0805 20 70 0805 20 90 I  Tangerines and others 58,43 2467 462,79 119,91 407,52 13252 44,83 89655 135,09 40,91 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 46,37 1958 367,29 95,16 323,42 10518 35,58 71 153 107,21 32,47 2.85 ex 0805 30 90 1 Limes (Citrus aurantifolia),fresh 84,61 3572 670,19 173,64 590,15 19192 64,92 129833 195,64 59,25 2.90 Grapefruit, fresh : \ 2.90.1 ex 0805 40 00  white 64,35 2717 509,68 132,06 448,81 14595 49,37 98738 148,78 45,06 2.90.2 ex 0805 40 00  pink 72,71 3070 575,87 149,21 507,10 16491 55,78 111561 168,10 50,91 2.100 0806 10 11 0806 10 15 0806 10 19 1 Table grapes 110,88 4681 878,19 227,54 773,31 25148 85,07 170128 256,35 77,64 2.110 0807 10 10 Water-melons 17,28 729 136,88 35,46 120,53 3919 13,26 26517 39,95 12,10 2.120 Melons (other than water-me ­ lons) : 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro 32,97 1392 261,18 67,67 229,99 7479 25,30 50597 76,24 23,09 2.120.2 ex 0807 10 90  other 55,92 2361 442,89 114,75 390,00 12683 42,90 85799 129,28 39,15 2.130 0808 10 91 0808 10 93 0808 10 99 1 Apples 85,46 3608 676,88 175,38 596,05 19383 65,57 131 129 197,59 59,84 2.140 Pears || |||| 2.140.1 2.140.2 0808 20 31 0808 20 33 0808 20 35 0808 20 39 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Pears  Nashi (Pyrus pyrifo ­ lia) Other 91,95 76,25 3889 3219 730,80 603,97 189,02 156,49 640,67 531,85 20627 17295 70,66 58,51 140584 117006 212,85 176,31 64,07 53,40 2.150 0809 10 00 Apricots 35,90 1516 284,36 73,67 250,40 8143 27,54 55087 83,00 25,14 2.160 0809 20 10 0809 20 90 I Cherries 90,53 3825 718,45 185,77 632,16 20401 69,52 138679 209,44 63,20 2.170 ex 0809 30 00 Peaches 69,55 2936 550,85 142,72 485,07 15774 53,36 106714 160,80 48,70 No L 240/10 Official Journal of the European Communities 29 . 8 . 91 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 86,55 3654 685,50 177,61 603,64 19630 66,40 132799 200,11 60,60 2.190 0809 40 111 0809 40 191 Plums 99,07 4183 784,66 203,31 690,96 22470 76,01 152010 229,05 69,37 2.200 0810 10 101 0810 10 90 ] Strawberries 112,79 4769 894,61 231,71 785,35 25346 86,60 172427 261,01 78,82 2.205 0810 20 10 Raspberries 1 336,1 56503 10597,8 2745,00 9303,49 300265 1 025,9 2042614 3092,02 933,75 2.210 0810 40 30 Fruit of the species Vaccinium myrtillus 136,31 5755 1 079,64 279,74 950,71 30917 104,59 209154 315,16 95,45 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.) 162,87 6877 1 289,99 334,24 1 135,94 36941 124,96 249905 376,57 114,05 2.230 ex 0810 90 80 Pomegranates 54,65 2307 431,24 111,97 380,57 11938 42,00 84154 126,24 38,38 2.240 ex 0810 90 80 Khakis (including Sharon fruit) 248,20 10480 1 965,83 509,35 1731,07 56295 190,43 380832 573,85 173,81 2.250 ex 0810 90 30 Lychees 383,88 16209 3040,38 787,77 2677,29 87066 294,53 588999 887,53 268,81